DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 89 is allowable. The restriction requirement between Inventions I, II, and III, as set forth in the Office action mailed on 11/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/15/2021 is partially withdrawn.  Claims 99-103 , directed to method for culturing cells or cell aggregates using the device of claim 89, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 104-108, directed to a method of vascularizing a cell aggregate, are withdrawn from consideration because they  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 8/4/2022, with respect to claim 89 have been fully considered and are persuasive. Reading the claim term “capillary pressure barrier” in light of Applicant’s specification, the term means a structure that prevents a droplet from spreading due to surface tension/capillary forces. Although Halamish et al. discloses a structure that enables flow under capillary forces, Halamish et al. does not fairly teach preventing spread, as Applicant notes in the Remarks. 
Applicant’s amendments dated 8/4/2022 have necessitated a new grounds of rejection regarding the rejoined method claims, presented below.
The drawings submitted 8/4/2022 overcome the objections presented in the prior Office Action.

Claim Objections
Claims 99, 101, and 103 are objected to because of the following informalities:  
Claim 99: it is believed lines 2-3 should read: “introducing into the organoid compartment of a device of claim 89 a droplet of a gel or gel-precursor optionally comprising one or more types of cells or cell aggregates 
Claim 101: should read “The method for culturing cells or cell aggregates according to claim 100, further comprising stimulating the endothelial cells….”
Claim 101: the term “the interior walls of the microfluidic channel” does not have explicit antecedent basis. The term is not indefinite because it is understood that a channel necessarily comprises interior walls to define a shape thereof. Nonetheless, it is recommended to amend the claim to read: “ interior walls”. 
Claim 103: should read: “The method for culturing cells or cell aggregates according to claim 89, further comprising culturing the one or more types of cells to form…”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 99-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 99 purports to define a method “for culturing cells or cell aggregates” in the preamble. However, the body of the claim only mentions a drop “optionally comprising” cells or cell aggregates and “optionally culturing” cells or cell aggregates. It is also noted that culturing cells or cell aggregates is only mentioned in conjunction with “the cured gel” which is itself an optional claim feature (one could either cure a gel to arrive at a cured gel or gelate a gel-precursor to arrive at a gel, understood to be uncured, as per line 5 of the claim).  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(q)). The metes and bounds of the claim are unclear because the claim does not require an active, positive step for culturing cells or cell aggregates. 
Claim 99 recites the limitation "the capillary pressure barrier" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 89, which is incorporated into claim 99, recites “a first capillary pressure barrier” rather than “a capillary pressure barrier”.
Claim 102 recites “directional angiogenesis within the gel” in line 4. Claim 99, from which claim 102 depends, recites that the method comprises introducing a droplet of a gel or gel-precursor and  allowing the droplet of gel or gel-precursor to cure or gelate. It is unclear if “the gel” of line 4 is referring to the initial droplet of gel recited in lines 2-3 of claim 99 or the gel one would arrive at by gelating the gel-precursor recited in line 5 of claim 99. 
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.

Allowable Subject Matter
Claims 89-98 are allowed.
Claims 99-103 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stoppini (US Patent Application Publication 2011/0287982) is directed to a microscale cell culture device comprising a well configured to constrain a droplet of cell culture medium by means of a surface having a selected hydrophobicity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799